
	

113 HR 4212 IH: To amend the Internal Revenue Code of 1986 to permanently extend the 15-year recovery period for qualified leasehold improvement property, qualified restaurant property, and qualified retail improvement property.
U.S. House of Representatives
2014-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4212
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2014
			Mr. Kelly of Pennsylvania (for himself, Mr. Neal, Mr. Gerlach, and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently extend the 15-year recovery period for
			 qualified leasehold improvement property, qualified restaurant property,
			 and qualified retail improvement property.
	
	
		1.Permanent extension of treatment of qualified leasehold improvement property as 15-year property
			 for purposes of depreciation deduction
			(a)In generalClause (iv) of section 168(e)(3)(E) of the Internal Revenue Code of 1986 is amended by striking placed in service before January 1, 2014.
			(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31,
			 2013.
			2.Permanent extension of treatment of qualified restaurant property as 15-year property for purposes
			 of depreciation deduction
			(a)In generalClause (v) of section 168(e)(3)(E) of the Internal Revenue Code of 1986 is amended by striking placed in service before January 1, 2014.
			(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31,
			 2013.
			3.Permanent extension of treatment of qualified retail improvement property as 15-year property for
			 purposes of depreciation deduction
			(a)In generalClause (ix) of section 168(e)(3)(E) of the Internal Revenue Code of 1986 is amended by striking , and before January 1, 2014.
			(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31,
			 2013.
			
